NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0509n.06

                                            No. 12-4062
                                                                                           FILED
                           UNITED STATES COURT OF APPEALS                              May 22, 2013
                                FOR THE SIXTH CIRCUIT                            DEBORAH S. HUNT, Clerk


KARRIE KIRKLAND,                                           )
                                                           )
       Plaintiff-Appellant,                                )
                                                           )
v.                                                         )    ON APPEAL FROM THE UNITED
                                                           )    STATES DISTRICT COURT FOR
COMMISSIONER OF SOCIAL SECURITY,                           )    THE NORTHERN DISTRICT OF
                                                           )    OHIO
       Defendant-Appellee.                                 )
                                                           )



       Before: ROGERS and KETHLEDGE, Circuit Judges; and BORMAN, District Judge.*


       KETHLEDGE, Circuit Judge. Karrie Kirkland appeals the district court’s decision to affirm

an administrative law judge’s denial of Kirkland’s application for social-security disability benefits.

We affirm.

       Kirkland worked as a nurses’ aide for approximately twenty years, stopping in February 2002

when she developed osteoarthritis in her left knee. She filed an application for disability benefits

shortly thereafter. An ALJ found that Kirkland’s osteoarthritis was disabling, but also found that

Kirkland had undergone surgery that “allow[ed] her to return to substantial gainful activity as of

April 19, 2005.” The ALJ thus granted benefits to Kirkland for a closed period that ran from

February 2002 to April 2005.

       *
       The Honorable Paul D. Borman, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 12-4062
Kirkland v. Comm’r of Soc. Sec.

        Kirkland later filed a second application for disability benefits for a period that began in June

2005. In that application, Kirkland alleged that her left knee had developed reflex sympathetic

dystrophy syndrome, which is a “chronic pain syndrome” that causes “persistent, burning, aching

or searing pain[.]” Soc. Sec. Ruling No. 03-2p, 2003 WL 22399117. Kirkland said that she could

sit or stand for only twenty minutes at a time because of the pain, and that, approximately twice per

week, she would fall because her knee gave out. Kirkland also alleged that she had rheumatoid

arthritis in both of her hands.

        A different ALJ considered Kirkland’s second application. The ALJ initially determined that

Kirkland suffered from “disorders of the lower extremity, reflex sympathy dystrophy, and affective

disorders[,]” all of which qualified as severe impairments under 20 C.F.R. § 404.1521. The ALJ also

determined that Kirkland suffered from carpal tunnel syndrome; which did not qualify as a severe

impairment because “there [was] no evidence that [it] lasted, or was expected to last, for 12

months[.]” See 42 U.S.C. § 423(d)(1)(A). The ALJ then held that Kirkland was not disabled

because she could perform “simple” sedentary work, provided that she could alternate between

sitting and standing. In reaching this conclusion, the ALJ cited Kirkland’s lack of credibility and

several physicians’ opinions. Based on these findings, the ALJ rejected Kirkland’s request for

disability benefits.

        The Appeals Council denied review of the ALJ’s decision. Kirkland then sought review in

federal court. The parties consented to trial before a magistrate judge, who affirmed the ALJ’s

decision. This appeal followed.



                                                  -2-
No. 12-4062
Kirkland v. Comm’r of Soc. Sec.

        We review only whether the ALJ applied the correct legal standard and made findings

supported by substantial evidence in the record. See Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365,

374 (6th Cir. 2013). Substantial evidence is evidence that “a reasonable mind might accept as

adequate to support a conclusion.” Id.

        Kirkland’s primary argument on appeal is that the ALJ improperly discredited Kirkland’s

testimony “solely” because “her statements were not supported by the objective medical evidence.”

Appellant’s Br. at 24–25. It is true that an ALJ may not “reject [an individual’s] statements about

the intensity and persistence of [her] pain . . . solely because the available objective medical evidence

does not substantiate [those] statements.” 20 C.F.R. § 404.1529(c)(2). But the ALJ did not base the

credibility finding solely on a lack of objective medical evidence; rather, the ALJ considered medical

opinions as well. Specifically, the ALJ cited the findings of Dr. Issam Al-Turk, who examined

Kirkland in January 2007. Dr. Al-Turk found that Kirkland “would have difficulty in performing

work related activities that demand prolonged walking[,]” but that “[s]itting, standing, lifting,

carrying, handling objects, hearing, speaking, and traveling are not affected.” The ALJ also

considered the findings of two agency physicians—Dr. Dimitri Teague and Dr. Paul Morton—who

each concluded that Kirkland could perform light work. These medical opinions, plus the lack of

objective medical evidence, provide substantial evidence for the ALJ’s credibility finding. See 20

C.F.R. § 404.1529(c)(1).

        Kirkland also argues that the ALJ erred in finding that Kirkland’s carpal tunnel syndrome

was a non-severe impairment. But any error along these lines would be harmless. Before an ALJ

can find that an individual is disabled, the ALJ must find that the individual has a “severe”

                                                  -3-
No. 12-4062
Kirkland v. Comm’r of Soc. Sec.

impairment. See 20 C.F.R. § 404.1520(a)(4)(ii). If the individual has at least one severe impairment,

the ALJ will then assess how much work the individual can still do. See id. § 404.1520(a)(4)(iv).

When making that assessment, “the ALJ must consider limitations and restrictions imposed by all

of [the] individual’s impairments, even those that are not severe.” Fisk v. Astrue, 253 F. App’x 580,

583 (6th Cir. 2007) (internal quotation marks omitted); see also 20 C.F.R. § 404.1523. Thus, so long

as the ALJ considers all of the individual’s impairments, the “failure to find additional severe

impairments . . . does not constitute reversible error.” Fisk, 253 F. App’x at 583 (brackets and

internal quotation marks omitted).

       Here, the ALJ expressly considered Kirkland’s carpal tunnel syndrome when assessing her

ability to work. In particular, the ALJ concluded that Kirkland “should avoid extensive lifting and

carrying to prevent further aggravation of her alleged carpal tunnel syndrome.” Thus, the ALJ’s

failure to classify Kirkland’s carpal tunnel syndrome as a “severe” impairment cannot be reversible

error. See id.

       Finally, Kirkland argues that the ALJ erred in finding that Kirkland could perform sedentary

work despite her carpal tunnel syndrome. But Dr. Al-Turk concluded that Kirkland’s carpal tunnel

did not affect her ability to “lift[], carry[], [or] handl[e] objects[.]” Moreover, Dr. Al-Turk found

that Kirkland’s ability to grasp, manipulate, pinch, and perform fine-motor tasks was “normal.”

Substantial evidence therefore supports this finding as well.

       The district court’s judgment is affirmed.




                                                 -4-